        Case 4:18-cv-06862-YGR Document 17 Filed 03/25/19 Page 1 of 9



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
     jheath@orrick.com
 3   WILL MELEHANI (SBN 285916)
     wmelehani@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     405 Howard Street
 5   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 6   Facsimile:    +1-415-773-5759
 7   Attorneys for Defendant
     POYNT CORPORATION
 8

 9
10                                 UNITED STATES DISTRICT COURT

11                           NORTHERN DISTRICT OF CALIFORNIA

12

13   SALES TRANSACTION SYSTEMS, LLC,               Case No. 4:18-cv-6862-YGR
14                    Plaintiff,                   DEFENDANT POYNT
                                                   CORPORATION’S NOTICE OF
15            v.                                   MOTION AND MOTION TO DISMISS
                                                   PURSUANT TO FED. R. CIV. P.
16   POYNT CO.,                                    12(b)(6); MEMORANDUM OF POINTS
                                                   AND AUTHORITIES IN SUPPORT
17                    Defendant.                   THEREOF
18                                                 Date: April 30, 2019
                                                   Time: 2:00 p.m.
19                                                 Courtroom: 1, 4th Floor
20                                                 Judge: Yvonne Gonzalez Rogers
21                                                 Date Action Filed: Nov. 13, 2018
22

23

24

25

26

27

28
                                                           DEFENDANT POYNT CORPORATION’S
                                                                FED. R. CIV. P. 12(B)(6) MOTION
     4132-8719-8747                                                           4:18-CV-6862-YGR
        Case 4:18-cv-06862-YGR Document 17 Filed 03/25/19 Page 2 of 9



 1                               NOTICE OF MOTION AND MOTION

 2   TO THE COURT, PLAINTIFF AND ITS ATTORNEYS OF RECORD:

 3            PLEASE TAKE NOTICE that the following motion will be heard at 2:00 p.m. on April

 4   30, 2019, or as soon thereafter as counsel may be heard, in the United States District Court for the

 5   Northern District of California, Oakland Courthouse, Courtroom 1, Fourth Floor, located at 1301

 6   Clay Street, Oakland, California 94612, before the Honorable Judge Yvonne Gonzalez Rogers.

 7            Defendant Poynt Corporation (“Poynt”) will, and hereby does, move the Court to dismiss,

 8   pursuant to Federal Rules of Civil Procedure 12(b)(6), Plaintiff Sales Transaction Systems, LLC’s

 9   (“STS”) claims for: 1) contributory infringement because STS has not identified the components
10   Poynt allegedly supplies or why those components have no substantial noninfringing uses, 2)

11   inducement because STS has not explained how Poynt instructs users how to infringe STS’s

12   patent, 3) infringement under § 271(f) for the same reasons as STS’s contributory infringement

13   and inducement claims, and 4) willful infringement because STS’s factual allegations show only

14   a typical infringement claim and no egregious conduct.

15            This motion is based upon this Notice of Motion and Motion, the following Memorandum

16   of Points and Authorities, the complete records on file in this action, any matters of which this

17   Court may take judicial notice, any evidence or argument presented at the hearing on this motion,

18   and such other further information as this Court may consider.

19
20

21

22

23

24

25

26

27

28
                                                                    DEFENDANT POYNT CORPORATION’S
                                                     -1-                 FED. R. CIV. P. 12(B)(6) MOTION
     4132-8719-8747                                                                    4:18-CV-6862-YGR
           Case 4:18-cv-06862-YGR Document 17 Filed 03/25/19 Page 3 of 9



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.       INTRODUCTION
 3            STS’s bare-bones indirect infringement and willfulness accusations fail to include

 4   sufficient (and, in some cases, any) facts to support a plausible claim. Pursuant to Federal Rules

 5   of Civil Procedure 12(b)(6), Poynt moves to dismiss STS’s claims for: 1) contributory

 6   infringement because STS has not identified the components Poynt allegedly supplies or why

 7   those components have no substantial noninfringing uses, 2) inducement because STS has not

 8   explained how Poynt instructs users how to infringe STS’s patent, 3) infringement under § 271(f)

 9   for the same reasons as STS’s contributory infringement and inducement claims, and 4) willful
10   infringement because STS’s factual allegations show only a garden variety infringement claim,

11   not egregious conduct.

12   II.      BACKGROUND
13            STS sues Poynt for infringing U.S. Patent No. 9,684,893 (the “’893 Patent”), titled

14   “Apparatus and Method for a Wireless Point of Sale Terminal.” Pl.’s Compl. for Patent

15   Infringement ¶¶ 15-18 (“Pl.’s Compl.”). According to STS, the ʼ893 Patent relates to

16   “conducting secure transactions using wireless devices.” Id. ¶ 8. STS accuses the Poynt Smart

17   Terminal and Poynt 5 of infringing (the “Accused Products”). Id. ¶ 15.

18            STS alleges that Poynt is liable for both direct and indirect infringement. Id. ¶¶ 23-26. As

19   to contributory infringement, STS merely recites the statutory language and does not plead any
20   facts to support its claims. See id. ¶¶ 15-18, 25-26. STS simply alleges that Poynt sells the

21   Accused Products “and the components thereof,” without identifying those components or the

22   system into which they are supposedly incorporated by the direct infringers. Id. ¶ 25. Nor does

23   STS explain why those components have no substantial noninfringing uses.

24            As to inducement, STS cites two pages from Poynt’s website in an attempt to show that

25   Poynt encourages others to use the Accused Products in an infringing manner. See id. ¶ 16. The

26   first of those webpages is simply Poynt’s customer service page. The link to the second webpage

27   is broken. It appears that STS may have intended to refer to https://support.poynt.com/hc/en-

28   us/articles/215551928-What-payment-acceptance-protocols-does-the-Poynt-Smart-Terminal-
                                                                    DEFENDANT POYNT CORPORATION’S
                                                      -2-                FED. R. CIV. P. 12(B)(6) MOTION
     4132-8719-8747                                                                    4:18-CV-6862-YGR
         Case 4:18-cv-06862-YGR Document 17 Filed 03/25/19 Page 4 of 9



 1   support-.1 But that article is only two sentences long and simply identifies the payment

 2   acceptance protocols that Poynt’s terminals support. It does not provide any instructions on how

 3   to use those terminals in an infringing manner, and STS does not claim that merely using the

 4   listed payment protocols infringes the ʼ893 Patent.

 5            Like STS’s contributory infringement and inducement claims, its § 271(f) allegations do

 6   not identify the accused components or the system into which they are incorporated, explain why

 7   those components have no substantial noninfringing uses, or offer any facts showing that Poynt

 8   induces infringement. See Pl.’s Compl. ¶ 26.

 9            STS also alleges, on information and belief, that Poynt’s infringement was willful. See id.
10   ¶ 27. But STS only recites the elements of willful infringement without alleging any facts in

11   support of that claim. See id. Nor does STS explain the basis for its belief that Poynt’s alleged

12   infringement is willful. See id.

13   III.     LEGAL STANDARD
14            Under Rule 12(b)(6), a cause of action should be dismissed “when the facts asserted do

15   not give rise to a legal remedy, or do not elevate a claim for relief to the realm of plausibility.”

16   Laguna Hermosa Corp. v. United States, 671 F.3d 1284, 1288 (Fed. Cir. 2012) (citations

17   omitted). To demonstrate plausibility, a plaintiff must go beyond pleading facts that, when

18   assumed to be true, are “merely consistent with a defendant’s liability” and, instead, must plead

19   facts sufficient to permit the “reasonable inference that the defendant is liable for the misconduct
20   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). A complaint is

21   insufficient to state a claim if it “tenders naked assertions devoid of further factual enhancement,”

22   id. (quotations omitted), or merely provides “a formulaic recitation of a cause of action’s

23   elements.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

24

25

26
     1
27    The link provided by STS appears to have an extraneous “5” at the end of the article number.
     See Pl.’s Compl. ¶ 16. STS did not attach the webpage it intended to reference as an exhibit to its
28   Complaint.
                                                                     DEFENDANT POYNT CORPORATION’S
                                                      -3-                 FED. R. CIV. P. 12(B)(6) MOTION
     4132-8719-8747                                                                     4:18-CV-6862-YGR
        Case 4:18-cv-06862-YGR Document 17 Filed 03/25/19 Page 5 of 9



 1   IV.      ANALYSIS

 2            A.      STS’s Contributory Infringement Claim Should Be Dismissed

 3            STS’s complaint fails to sufficiently allege contributory infringement. Section 271(c)

 4   prohibits selling “a component of a patented machine” with the knowledge that the component

 5   was specially designed for infringement and is not a staple article of commerce. The elements of

 6   a contributory infringement claim are: “1) that there is direct infringement, 2) that the accused

 7   infringer had knowledge of the patent, 3) that the component has no substantial noninfringing

 8   uses, and 4) that the component is a material part of the invention.” Fujitsu Ltd. v. Netgear, Inc.,

 9   620 F.3d 1321, 1327 (Fed. Cir. 2010). STS’s complaint merely recites the language of § 271(c),

10   but does not allege any facts supporting that claim. See Bell Atl., 550 U.S. at 555. STS does not

11   identify the component Poynt allegedly sells, the patented system into which it is supposedly

12   incorporated, or any facts indicating that any such component has no substantial noninfringing

13   uses.

14                    1.   STS Has Failed to Identify the Components Poynt Allegedly Sells or the
                           Infringing System into Which It Is Supposedly Incorporated
15

16            STS’s complaint includes no factual allegations suggesting any act of contributory

17   infringement has ever occurred. Although a contributory infringement claim is premised on a

18   defendant’s sale of “a component of a patented machine,” STS does not even identify what

19   component Poynt allegedly sells to the direct infringers or what infringing system those

20   components are supposedly incorporated into. Instead, STS only alleges that Poynt sells the

21   Accused Products “and components thereof.” Pl.’s Compl. ¶ 25. Accordingly, STS’s

22   contributory infringement claim should be dismissed because it fails to allege facts supporting all

23   the necessary elements of that claim. See Unisone Strategic IP, Inc. v. Life Techs. Corp., No.

24   3:13-cv-1278-GPC-JMA, 2013 WL 5729487, at *5 (S.D. Cal. Oct. 22, 2013) (“Because Plaintiff

25   . . . did not identify which components of Defendant’s SCMS software is made or adapted for use

26   in an infringement, Plaintiff fails to allege facts to support a claim for contributory

27   infringement.”); Halton Co. v. Streivor, Inc., No. C 10-655 WHA, 2010 WL 2077203, at *2 (N.D.

28   Cal. May 21, 2010) (dismissing a contributory infringement claim because there was no
                                                                     DEFENDANT POYNT CORPORATION’S
                                                      -4-                 FED. R. CIV. P. 12(B)(6) MOTION
     4132-8719-8747                                                                     4:18-CV-6862-YGR
        Case 4:18-cv-06862-YGR Document 17 Filed 03/25/19 Page 6 of 9



 1   allegation “that the accused commercial kitchen product was a component of a patented machine

 2   constituting a material part of the patented invention” (quotations and alterations omitted)).

 3                    2.   STS Has Failed to Plead Any Facts Suggesting That the Components That
                           Form the Basis of Its Contributory Infringement Claim Are Specifically
 4                         Designed for Infringement and Have No Substantial Noninfringing Uses
 5            STS also fails to show that the components Poynt allegedly sold (whatever they are) are

 6   specifically adapted for infringement. To state a claim for contributory infringement, the patentee

 7   must “plead facts that allow an inference that the components sold or offered for sale have no

 8   substantial non-infringing uses.” R+L Carriers, Inc. v. DriverTech, LLC (In re Bill of Lading

 9   Transmission & Processing Sys. Patent Litig.), 681 F.3d 1323, 1337 (Fed. Cir. 2012). If the
10   complaint fails to adequately allege that the accused product has no substantial noninfringing

11   uses, then it should be dismissed. See, e.g., Artrip v. Ball Corp., 735 F. App’x 708, 713 (Fed. Cir.

12   May 23, 2018) (the complaint did not plausibly allege that “the aluminum Alco supplied could

13   not be used for purposes other than infringement” or that “the aluminum it supplied had no

14   substantial noninfringing use” (quotations omitted)); Superior Indus., LLC v. Thor Global Enters.

15   Ltd., 700 F.3d 1287, 1296 (Fed. Cir. 2012) (“Superior does not allege that the accused products

16   are especially made or especially adapted for use in an infringement of [the] patent, and not a

17   staple article or commodity of commerce suitable for substantial noninfringing use . . . .”

18   (quotations omitted)); Emblaze Ltd. v. Apple, Inc., No. C 11-1079 SBA, 2012 WL 5940782, at *7

19   (N.D. Cal. Nov. 27, 2017) (dismissing a contributory infringement claim because the patentee
20   failed to allege that “the component of the accused Apple products that practices the patented

21   method has no substantial non-infringing uses”).

22            STS has failed to make any showing that whatever product forms the basis of its

23   contributory infringement claim is specifically adapted for infringement and has no substantial

24   noninfringing uses. STS merely alleges that Poynt provides the Accused Products and instructs

25   its customers how to use those products. See Pl.’s Compl. ¶¶ 15-16. But those allegations say

26   nothing about whether the Accused Products (or whatever other component forms the basis of

27   STS’s contributory infringement claim) can be used for purposes other than infringement.

28
                                                                    DEFENDANT POYNT CORPORATION’S
                                                     -5-                 FED. R. CIV. P. 12(B)(6) MOTION
     4132-8719-8747                                                                    4:18-CV-6862-YGR
        Case 4:18-cv-06862-YGR Document 17 Filed 03/25/19 Page 7 of 9



 1   Accordingly, STS’s contributory infringement claim should be dismissed. See, e.g., Artrip, 735

 2   F. App’x at 713; Superior Indus., 700 F.3d at 1296; Emblaze, 2012 WL 5940782, at *7.

 3            B.      STS’s Inducement Claim Should Be Dismissed Because STS Has Not
                      Adequately Alleged That Poynt Has Encouraged Others to Infringe the
 4                    ʼ893 Patent or Had the Specific Intent to Induce Infringement
 5            STS’s induced infringement claim is likewise insufficient. An inducement claim requires

 6   proof that the defendant knowingly induced infringement by another with the specific intent to

 7   encourage the other’s infringement. See Kyocera Wireless Corp. v. ITC, 545 F.3d 1340, 1353-54

 8   (Fed. Cir. 2008). Providing a product “with the knowledge that an unaffiliated, third party may

 9   infringe, cannot, in and of itself, constitute inducement of infringement.” Takeda Pharm. U.S.A.
10   v. West-Ward Pharm., 785 F.3d 625, 630 (Fed. Cir. 2015) (quotations omitted). Instead, the

11   accused infringer “must have knowingly aided and abetted direct infringement.” Id. (quotations

12   omitted).

13            STS cites two webpages that allegedly provide instructions on how to use the Accused

14   Products in an infringing manner. See Pl.’s Compl. ¶ 16. The first source is merely a link to

15   Poynt’s customer support page. See Poynt, Poynt Help Center, https://support.poynt.com/hc/en-

16   us. But merely providing instructions on how to use a product in the ordinary course of business

17   is not enough to show inducement, and STS does not explain how Poynt has encouraged its

18   customers to use the Accused Products in a way that infringes the ʼ893 Patent. See Takeda, 785

19   F.3d 630-31. The second link STS provides is broken. The website STS apparently meant to cite
20   is a two-sentence article that simply identifies the payment protocols Poynt’s terminals support.

21   See Poynt, What Payment Acceptance Protocols Does the Poynt Smart Terminal Support,

22   https://support.poynt.com/hc/en-us/articles/215551928-What-payment-acceptance-protocols-

23   does-the-Poynt-Smart-Terminal-support-. This article does not provide any instructions on how

24   to use the Accused Products, and Poynt does not claim that simply using the listed payment

25   protocols infringes the ʼ893 Patent. These allegations thus fail to state a claim for induced

26   infringement.

27

28
                                                                    DEFENDANT POYNT CORPORATION’S
                                                     -6-                 FED. R. CIV. P. 12(B)(6) MOTION
     4132-8719-8747                                                                    4:18-CV-6862-YGR
        Case 4:18-cv-06862-YGR Document 17 Filed 03/25/19 Page 8 of 9



 1            C.      STS’s Claims Under § 271(f) Should Be Dismissed for the Same Reasons as
                      Its Contributory Infringement and Inducement Claims
 2

 3            STS’s § 271(f) claims suffer from the same infirmities as its claims for contributory

 4   infringement and inducement. Similar to § 271(c), § 271(f)(2) prohibits supplying “any

 5   component of a patented invention that is” especially designed for infringement and not a staple

 6   article of commerce with the intent that the component will be used in an infringing manner

 7   outside the United States. As discussed above, however, STS does not identify the components

 8   Poynt alleged sells or supplies, the infringing system into which those components are integrated,

 9   or any facts suggesting that those components are specifically designed for infringement and have

10   no substantial noninfringing uses. See Part I supra.

11            Likewise, similar to § 271(b), § 271(f)(1) prohibits supplying “all or a substantial portion

12   of the components of a patented machine . . . in such manner as to actively induce the

13   combination of such components” in an infringing manner overseas. But STS alleges no facts

14   suggesting that Poynt induces anyone to combine any components Poynt supplies into an

15   infringing device. See Part II supra. Accordingly, STS’s claims under § 271(f) should be

16   dismissed.

17            D.      STS’s Willful Infringement Claims Should Be Dismissed Because STS Has
                      Not Alleged Any Facts Suggesting That This Case Is Anything More Than a
18                    Garden-Variety Infringement Suit

19            A claim for willful infringement requires the plaintiff to allege conduct that is “egregious

20   . . . beyond typical infringement.” Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1935

21   (2016). “The sort of conduct warranting enhanced damages has been variously described . . . as

22   willful, wanton, malicious, bad-faith, deliberate, consciously wrongful, flagrant, or—indeed—

23   characteristic of a pirate.” Id. at 1932.

24            STS’s Complaint alleges no facts suggesting the type of egregious misconduct Halo

25   requires. STS merely alleges that: “Upon information and belief, Poynt’s infringement of the ʼ893

26   Patent is willful, deliberate, and intentional by continuing its acts of infringement with knowledge

27

28
                                                                     DEFENDANT POYNT CORPORATION’S
                                                      -7-                 FED. R. CIV. P. 12(B)(6) MOTION
     4132-8719-8747                                                                     4:18-CV-6862-YGR
          Case 4:18-cv-06862-YGR Document 17 Filed 03/25/19 Page 9 of 9



 1   of the ʼ893 Patent and thus acting in reckless disregard of Plaintiff’s patent rights.”2 Pl.’s Compl.

 2   ¶ 27. Without any allegations of egregious behavior, STS is left with a garden-variety

 3   infringement claim that does not support a finding of willful infringement. See Halo, 136 S. Ct. at

 4   1935 (“[T]he award of enhanced damages [is limited] to egregious cases of misconduct beyond

 5   typical infringement.”). Such boilerplate allegations do not “allow a trier of fact to conclude that

 6   [a defendant] acted with a level of intent that is more culpable than the typical infringer.”

 7   Monolithic Power Sys., Inc. v. Silergy Corp., 127 F. Supp. 3d 1071, 1077 (N.D. Cal. 2015)

 8   (granting a motion to dismiss willful infringement claims). In addition, STS pleads willfulness

 9   only on information and belief, but does not allege any basis for its belief. Accordingly, STS’s
10   willful infringement claim should be dismissed.

11   V.       CONCLUSION
12            For the foregoing reasons, Poynt respectfully requests that the Court dismiss STS’s claims

13   for contributory infringement, inducement, infringement under § 271(f), and willful infringement.

14   Dated: March 25, 2019                      ORRICK, HERRINGTON & SUTCLIFFE LLP
15

16                                              By:            /s/ Clement Seth Roberts
                                                               CLEMENT SETH ROBERTS
17                                                                  JACOB M. HEATH
                                                                    WILL MELEHANI
18                                                       Attorneys for Defendant Poynt Corporation

19
20

21

22

23

24

25

26

27
     2
       STS claims that it notified Poynt of the alleged infringement on October 4, 2018, approximately
28   a month before filing suit. See Pl.’s Compl. ¶ 19.
                                                                     DEFENDANT POYNT CORPORATION’S
                                                      -8-                 FED. R. CIV. P. 12(B)(6) MOTION
     4132-8719-8747                                                                     4:18-CV-6862-YGR
